Title: To James Madison from Fulwar Skipwith, 13 April 1807
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris, Apl. 13,1807.

With this I forward the supplementary Statement suggested in my letter of the 30th: Ulto., in relation to Prisoners.
I also enclose a Duplicate of the Account, lately furnished Genl. Armstrong of my appropriations of the sums advanced by him on Account of Government, for the objects therein stated, and already mentioned in my former letters to you.  I hope you will approve this Acct., & that it may be clothed with the formalities necessary to operate my discharge against the receipts given by me to Genl. Armstrong, for the sum of francs 6,000.  The General has not yet thought proper even to acknowledge the rect. of my letter to him of the 29th. Ult: communicating this Account.
I shall in a short time have the pleasure of communicating to you the result of the proceedings generally of the Council of Prize Causes in relation to Prize Causes.
Since the Decree of the Emperour of the 21. Nov: there have been but 3 judgements rendered in cases of captures belonging to the U. S.  These are:
The Hibernia--Appleton, in which both Vessel & cargo are restored with damages.
The Defiance--Sisson, restitution of Vessel & Cargo simply.
And the Cyrus--Eames, in which Vessel & Cargo are restored with full damages.
In the case of the Hibernia, I send an extract from the judgement, containing the motives upon which it is founded.  The two other judgments have the same principles for their basis.
Altho neither of these three cases can be said to come within the dispositions of the Decree of 21 Nov, I have good reason to believe that no breach will be made on the Convention of 1800, and that all the inference of this Decree will be that Am: vessels having British Goods on board will either be forbidden access to ports under the influence or dominion of France, or sent here with their Cargoes, if not knowing the Decree, they had entered the port so that no confiscation will lay, but in case of a fraudulent  or of their coming into Port after being cautioned against it.  With the most Perfect consideration & respect I have, Sir, the honor to be Your most Obdt. Servt.

(sd) Fulwar Skipwith


P. S.  I also transmit an Extract from the judgement in the case of the Hibernia, the motives of which may be found to merit your attention.


sd F S

